838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hattie RAYE, Plaintiff-Appellant,v.Mr. & Mrs. William SELNICK;  Ro Dunn;  Bill Pohlman,Defendants-Appellees.
No. 87-3585.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action (42 U.S.C. Sec. 1983) against four individuals alleging, in a conclusionary fashion, rent overcharges, mail tampering, and other harassment.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  On appeal the parties have briefed the issues, all litigants proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of May 18, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.